PER CURIAM:
James Alexander Scott appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Scott, No. 1:99-cr-00405-1 (E.D. Va. filed Jan. 5, 2009 & entered Jan. 7, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*249terials before the court and argument would not aid the decisional process.

AFFIRMED.